Case: 12-11326     Date Filed: 10/30/2012   Page: 1 of 3

                                                         [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT

                         ________________________

                               No. 12-11326
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 1:11-cr-00443-WSD-AJB-1

UNITED STATES,

                                                         Plaintiff-Appellee,

                               versus

MOISES RAMALES-CASTILLO,

                                                         Defendant-Appellant.

                       ___________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                    ____________________________

                               (October 30, 2012)

Before TJOFLAT, JORDAN and KRAVITCH, Circuit Judges.

PER CURIAM:



     Moises Ramales-Castillo pled guilty to illegally re-entering the United States
               Case: 12-11326     Date Filed: 10/30/2012    Page: 2 of 3

in violation of 8 U.S.C. § 1326(a) & (b)(2). The district court imposed a sentence of

70 months’ imprisonment, at the bottom of the advisory range of 70-87 months under

the advisory Sentencing Guidelines. On appeal, Mr. Ramales-Castillo – who

requested a downward departure and downward variance to a sentence of 36 months

– contends that the 70-month sentence was substantively unreasonable. We disagree,

and affirm.

      We review a sentence for substantive reasonableness under an abuse of

discretion standard. See Gall v. United States, 552 U.S. 38, 51 (2007). Reversal is

appropriate if we are “left with the definite and firm conviction that the district court

committed a clear error of judgment in weighing the [18 U.S.C.] § 3553(a) factors

by arriving at a sentence that lies outside the range of reasonable sentences dictated

by the facts of the case.” United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010)

(en banc).

      On this record, the 70-month sentence, which was within the advisory

guideline range, was not substantively unreasonable.         First, as the district court

noted, Mr. Ramales-Castillo returned to the United States only a week after being

removed, and this showed that he did “not intend to comply” with the law. Second,

after returning to the United States illegally, Mr. Ramales-Castillo was convicted of

battery in Georgia. Third, Mr. Ramales-Castillo had a number of prior felony

                                           2
               Case: 12-11326     Date Filed: 10/30/2012    Page: 3 of 3

convictions – resulting in a criminal history category of V – and the district court

found that he had “engaged in pretty serious criminal activity” ranging from

“significant property offenses to significant drug offenses.” Fourth, the district court

considered, and rejected, the claim of cultural assimilation (under a downward

departure theory and a downward variance theory), see, e.g., U.S.S.G. § 2L1.2, cmt.

(n. 8), because Mr. Ramales-Castillo had moved to Georgia while his family

remained in California, the conduct in which Mr. Ramales-Castillo had engaged

“present[ed] serious risk to the community,” and although Ramales-Castillo had been

in the United States “for a long time, there [was] not a lot of evidence that he ha[d]

become part of the American fabric.”

      AFFIRMED.




                                           3